Action for mesne profits, is abolished by the revised statutes; the remedy of the plaintiffis by suggestion on the record of judgment in the the ejectment suit.If the ejectment suit was commenced preyious--to the revised statutes going into effect, the suggestion may be in the name of the nominal plaintiff.Motion to set aside proceedings in action for mesne profits. The action was commenced since the revised statutes went into operation. The defendant insists that the action for mesne profits is abolished, and that the plaintiff should have made a suggestion of his claim to damages upon the record of judgment in- the ejectment suit. 2 R. S. 310, § 43, 44. The objection was sustained by the Court, and the proceedings were set aside; the Chief Justice observing that the suggestion prescribed by statute might be made in the name of the nominal plaintiff in the ejectment suit, if such suit was commenced previous to the revised statutes going into effect.